EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is allowable. 
The election of species requirement for the components of the structural formula, as set forth in the Office action mailed on 06/25/21, as well as for the introduction point of the hydrate inhibitor as also set forth therein has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the election of species requirement between injection through a conduit or through a point in communication with a wellbore is withdrawn.  
Claims 5 and 11 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly disclose, teach and/or suggest a hydrate inhibitor composition comprising at least one compound of the structural formula instantly claimed.  Upon further consideration, the double patenting rejection made with respect to the same reference application is also withdrawn as Applicant’s arguments with respect to the structural formula of the instant claims in comparison to that of previously cited Lan are persuasive.
US 2005/0261529 discloses gas hydrate inhibitors that include an ion pair of counter-ions.  The structure thereof, however, fails to disclose, teach and/or suggest that which is instantly claimed.
As such, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/04/22